Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
	This action is responsive to amendment filed on April 28, 2022.  Claims 1-4, 6-14 and 16-20 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cris Corbet on 7/11/22.

Amendment to Claims
1.	(Currently Amended) A method of updating a spreadsheet using a dynamic database query, the method comprising:
receiving a request to update an initial query cell in the spreadsheet, the request including an initial value or initial formula for the initial query cell that corresponds to an initial data source query;
updating the initial query cell to include the initial value or initial formula;
identifying a plurality of additional cells that depend on the initial query cell, the plurality of additional cells comprising:
a subsequent query cell, and
a set of result cells comprising at least a first group and a second group;
obtaining a dependency hierarchy for the plurality of additional cells, the obtaining comprising accessing a pre-existing calculation graph for the spreadsheet, the pre-existing calculation graph indicating dependencies between cells, and wherein the dependency hierarchy 
the first group of results cells depends on the initial query cell,
the first group of results cells are first-generation child cells,
the subsequent query cell depends on the first group of results cells, and
the second group of results cells depends on the subsequent query cell;
updating the plurality of additional cells according to the dependency hierarchy, wherein the updating comprises:  
dynamically defining the initial data source query using the initial value [[or]] and the initial formula in the initial query cell, 
automatically updating the first group of results cells with current values resulting from the initial data source query, 
determining, using the dependency hierarchy, at least one cell of the second group of results cells in the plurality of additional cells is a second generation child cell dependent on the first group of results cells;
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells, and
automatically updating the determined at least one second generation child cell in the second group of results cells with current values resulting from the subsequent data source query; and 
providing the spreadsheet for display.
2.	(Original) The method of claim 1, wherein a server performs the method, the request is received by the server from a client device, and the spreadsheet is provided for display by the server to the client device.
3.	(Cancelled) 
4.	(Cancelled) 
5.	(Cancelled) 
6.	(Previously presented) The method of claim 1, wherein the initial data source query returns M attributes for each of N rows in the data source, wherein M and N are integers greater than 1, and the M attributes for each of N rows are inserted into a corresponding block of M by N cells in the spreadsheet.
7.	(Previously presented) The method of claim 6, wherein a top-left corner of the block of M by N cells is a first cell in the first group of results cells in the plurality of additional cells and the current value included in the first cell is a first parameter of the M attributes from a first row of the N rows.
8.	(Previously presented) The method of claim 1, wherein providing the spreadsheet for display comprises causing first-generation children cells of a selected cell to be displayed with highlighting relative to the selected cell, wherein the first-generation children cells are those a single level lower than the selected cell in the dependency hierarchy.
9.	(Previously presented) The method of claim 8, wherein providing the spreadsheet for display further comprises causing second-generation children cells of the selected cell to be displayed with visually distinguishable highlighting relative to the selected cell and the first-generation children cells, wherein the second-generation children cells are those two levels lower than the selected cell in the dependency hierarchy.
10.	(Previously presented) The method of claim 8, wherein providing the spreadsheet for display further comprises providing controls configured to enable a user to select a number of generations of children and parent cells to highlight and causing the selected number of generations of children and parent cells to be displayed with highlighting indicating their generation relative to the selected cell.	
11.	(Currently amended) A non-transitory computer-readable storage medium comprising instructions that, when executed by a computing device, cause the computing device to perform operations including:
receiving a request to update an initial query cell in the spreadsheet, the request including an initial value or initial formula for the initial query cell that corresponds to an initial data source query;
updating the initial query cell to include the initial value or initial formula;
identifying a plurality of additional cells that depend on the initial query cell, the plurality of additional cells comprising:
a subsequent query cell, and
a set of result cells comprising at least a first group and a second group;
obtaining a dependency hierarchy for the plurality of additional cells, the obtaining comprising accessing a pre-existing calculation graph for the spreadsheet, the pre-existing calculation graph indicating dependencies between cells, and wherein the dependency hierarchy 
the first group of results cells depends on the initial query cell,
the first group of results cells are first-generation child cells,
the subsequent query cell depends on the first group of results cells, and
the second group of results cells depends on the subsequent query cell;
updating the plurality of additional cells according to the dependency hierarchy, wherein the updating comprises:  
dynamically defining the initial data source query using the initial value [[or]] and the initial formula in the initial query cell, 
automatically updating the first group of results cells with current values resulting from the initial data source query, 
determining, using the dependency hierarchy, at least one cell of the second group of results cells in the plurality of additional cells is a second generation child cell dependent on the first group of results cells;
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells, and
automatically updating the determined at least one second generation child cell in the second group of results cells with current values resulting from the subsequent data source query;  
providing the spreadsheet for display.
12.	(Original) The non-transitory computer-readable storage medium of claim 11, wherein a server performs the operations, the request is received by the server from a client device, and the spreadsheet is provided for display by the server to the client device.
13.	(Cancelled) 
14.	(Cancelled) 
15.	(Cancelled) 
16.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein the initial data source query returns M attributes for each of N rows in the data source, wherein M and N are integers greater than 1, and the M attributes for each of N rows are inserted into a corresponding block of M by N cells in the spreadsheet.
17.	(Previously presented) The non-transitory computer-readable storage medium of claim 16, wherein a top-left corner of the block of M by N cells is a first cell in the first group of results cells in the plurality of additional cells and the current value included in the first cell is a first parameter of the M attributes from a first row of the N rows.
18.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein providing the spreadsheet for display comprises causing first-generation children cells of a selected cell to be displayed with highlighting relative to the selected cell and causing second-generation children cells of the selected cell to be displayed with visually distinguishable highlighting relative to the selected cell and the first-generation children cells, wherein 
the first-generation children cells are those a single level lower than the selected cell in the dependency hierarchy, and
the second-generation children cells are those two levels lower than the selected cell in the dependency hierarchy.
19.	(Previously presented) The non-transitory computer-readable storage medium of claim 11, wherein providing the spreadsheet for display comprises causing first-generation children cells of a selected cell to be displayed with highlighting relative to the selected cell, providing controls configured to enable a user to select a number of generations of children and parent cells to highlight, and causing the selected number of generations of children and parent cells to be displayed with highlighting indicating their generation relative to the selected cell.
20.	(Currently amended) A server comprising:
one or more processors;
a non-transitory computer readable storage medium comprising executable computer program instructions;
a spreadsheet engine configured to, when executing the computer program instructions, cause the one or more processors to:
receive a request to update an initial query cell in the spreadsheet, the request including an initial value or initial formula for the initial query cell that corresponds to an initial data source query;
update the initial query cell to include the initial value or initial formula;
identify a plurality of additional cells that depend on the initial query cell, the plurality of additional cells comprising:
a subsequent query cell, and
a set of result cells comprising at least a first group and a second group;
obtain a dependency hierarchy for the plurality of additional cells, the obtaining comprising accessing a pre-existing calculation graph for the spreadsheet, the pre-existing calculation graph indicating dependencies between cells, and wherein the dependency hierarchy 
the first group of results cells depends on the initial query cell,
the first group of results cells are first-generation child cells,
the subsequent query cell depends on the first group of results cells, and
the second group of results cells depends on the subsequent query cell;
update the plurality of additional cells according to the dependency hierarchy, wherein the updating comprises:
dynamically defining the initial data source query using the initial value [[or]] and the initial formula in the initial query cell, 
automatically updating the first group of results cells with current values resulting from the initial data source query, 
determining, using the dependency hierarchy, at least one cell of the second group of results cells in the plurality of additional cells is a second generation child cell dependent on the first group of results cells;
dynamically defining a subsequent data source query in the subsequent query cell using current values in the automatically updated first group of results cells, and
automatically updating the determined at least one second generation child cell in the second group of results cells with current values resulting from the subsequent data source query; and 
provide the spreadsheet for display; and
a data source configured to, when executing the computer program instructions, cause the one or more processors to:
receive the initial data source query and the subsequent data source query;
identify one or more results responsive to the initial data source query and the subsequent data source query, the one or more results including current values; and
return the one or more results to the spreadsheet engine in response to the initial data source query or the subsequent data source query.


Allowable Subject Matter
Claims 1, 2, 6-12 and 16-20 are allowed, renumbered as claims 1-14, respectively.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 20 are allowable because the best prior art of record or that encountered in searching for the invention fails to disclose or suggest updating a spreadsheet using a dynamic database query by updating the initial query cell to include the initial value or initial formula, accessing a pre-existing calculation graph for the spreadsheet indicating dependencies between cells and identifying the first group of results cells are first-generation child cells along with other dependencies of result cells, updating additional cells according to the dependency hierarchy comprising defining the initial data source query using the initial value and the initial formula in the initial query cell, determining at least one cell of a second group of result cells is a second generation child cell dependent on the first group of result cells, and automatically updating the determined one second generation child cell in the second group of result cells with current values resulting from the subsequent data source query, as claimed including other claim provisions.
Claims 2, 6-10, 12 and 16-19 depend from independent claims 1 and 11 respectively, and therefore are allowable on the merits.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 13, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153